Case 2:20-cv-08178-CCC-ESK Document 19 Filed 10/27/20 Page 1 of 2 PageID: 186




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



 NEW WALLINGTON HOME, LLC, et
 al.,                                        Case No. 20–cv–08178–CCC–ESK

             Plaintiffs,

       v.                                   PRETRIAL SCHEDULING ORDER

 BOROUGH OF WALLINGTON, et
 al.,

             Defendants.


      THIS MATTER having come before the Court pursuant to Rule 16 of the
Federal Rules of Civil Procedure; and the parties having filed a joint discovery plan
on October 23, 2020 (ECF No. 17); and defendants having filed motions to dismiss
(Motions to Dismiss) (ECF Nos. 9 and 11); and the parties having filed a letter and
proposed stipulation regarding plaintiffs’ filing of an amended complaint (ECF Nos.
16 and 16–1); and for good cause shown,


       IT IS on this 27th day of October 2020 ORDERED that:

       1.     A telephone status conference is scheduled for January 27, 2021 at
10:00 a.m. before Magistrate Judge Edward S. Kiel. The parties shall file a joint
letter, at least three business days before the conference advising of the status of
discovery, any pending motions, and any other issues to be addressed.

      2.     Plaintiffs are granted leave to file an amended complaint by November
23, 2020. If defendants intend to file motions to dismiss following the filing of the
amended complaint, the parties shall meet and confer and file a proposed briefing
schedule for the anticipated motions to dismiss.

      3.    The Motions to Dismiss (ECF Nos. 9 and 11) are administratively
terminated. The Clerk of the Court is directed to terminate the Motions to Dismiss
at ECF Nos. 9 and 11.

      4.     The parties shall meet and confer for an e-discovery conference pursuant
to Local Rule 26.1(d) by December 4, 2020.
Case 2:20-cv-08178-CCC-ESK Document 19 Filed 10/27/20 Page 2 of 2 PageID: 187




       5.     The parties shall exchange the information required under Fed. R. Civ.
P. 26(a)(1) by December 15, 2020.

      6.     The parties may serve initial written discovery requests on or before
December 25, 2020. Interrogatories shall be limited to 25 single questions, inclusive
of subparts.

      7.     The number of depositions to be taken by each side shall not exceed 10.

       8.    Fact discovery is to remain open through December 31, 2021. All
depositions of fact witnesses must be completed by the close of fact discovery. No
fact discovery is to be issued or engaged in beyond that date, except for good cause
shown.

      9.     The parties are directed to Rule 26(f) and Local Rule 26.1, which address
preservation of discoverable information, discovery of electronically stored
information, claims of privilege or work product protection, and the obligations of
counsel concerning their clients’ information management systems.

      10.   The parties are directed to the Court’s Civil Case Management Order
for procedures concerning discovery disputes, motion practice, and requests for
extensions and adjournments.

       11.    All affirmative expert reports shall be served by January 31, 2022. All
responsive expert reports shall be served by March 1, 2022. Depositions of all
experts shall be completed by April 15, 2022. All expert reports shall comport with
the form and content requirements set forth in Rule 26(a)(2)(B). No expert may
testify at trial as to any opinions or facts not substantially disclosed in the expert’s
report.

       12.     Proposed confidentiality orders, submitted upon the consent of the
parties, must comply with Rule 26(c), Local Rule 5.3, and applicable case law. Please
also refer to the Court’s Civil Case Management Order.




                                                  /s/ Edward S. Kiel
                                                 EDWARD S. KIEL
                                                 UNITED STATES MAGISTRATE JUDGE




                                           2
